Citation Nr: 1017040	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-09 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a right knee 
disability.

3. Entitlement to service connection for sciatic neuritis.

4. Entitlement to an initial rating in excess of 10 percent 
for right hip strain. 

5. Entitlement to an initial rating in excess of 10 percent 
for right shoulder arthroscopy, for superior labral lesion, 
acromioclavicular joint athrosis, and subacromial 
impingement. 

6. Entitlement to an initial compensable rating, effective 
from June 20, 2006, and a rating in excess of 10 percent, 
effective from May 11, 2007, for eczematoid dermatitis. 

7. Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from June 2002 through June 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
right shoulder arthroscopy for superior labral lesion, 
acromioclavicular joint arthrosis, and subacromial 
impingement; for eczematoid dermatitis; and for GERD; and 
assigned 0 percent (non-compensable) ratings for each 
disability, effective June 20, 2006; granted service 
connection for right hip strain and assigned a 10 percent 
disability rating, effective June 20, 2006; and denied 
service connection for a low back condition, a right knee 
condition, and sciatic neuritis.  

By a September 2007 rating decision, the Nashville RO granted 
a 10 percent rating for right shoulder arthroscopy for 
superior labral lesion, acromioclavicular joint arthrosis, 
and subacromial impingement, effective from June 20, 2006, 
and granted a 10 percent rating for eczematoid dermatitis, 
effective from May 11, 2007.  

In August 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on her part.


REMAND

The Veteran contends she should be entitled to higher 
disability ratings for her service-connected disabilities, 
including right hip strain; right shoulder arthroscopy for 
superior labral lesion, acromioclavicular joint athrosis, and 
subacromial impingement; eczematoid dermatitis; and GERD.  In 
August 2009, at a videoconference hearing, the Veteran 
testified that the symptoms caused by her service-connected 
right hip strain, right shoulder disability, eczematoid 
dermatitis, and GERD had worsened since her last VA 
examinations (in May 2007 and March 2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a Veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2009).  In 
this case, the most recent examination was conducted in May 
of 2007, and only included evaluation of the severity of her 
right hip disability, right shoulder disability, and 
dermatitis.  The VA examination in March 2006 included an 
evaluation of her other disability, GERD.  

The Board finds that, in light of the Veteran's assertion 
that her service-connected disabilities have worsened since 
that 2006 and 2007 VA examinations, respectively, new 
examinations are warranted.  See 38 C.F.R. § 3.326(a) (2009) 
(a VA examination will be authorized where there is a 
possibility of a valid claim).  The Board regrets that a 
remand of this matter will further delay a final decision in 
the claims on appeal, but finds that such action is necessary 
to ensure that the Veteran is afforded full due process of 
law.

Additionally, during the August 2009 videoconference hearing 
before the Board, the Veteran stated that she has received 
and is currently receiving ongoing and continuous treatment 
at various VA facilities for her service-connected 
disabilities and her other claimed disabilities.  She 
testified she received treatment at the VA facilities in 
Murfreesboro, Clarksville, and Nashville.  The last VA 
treatment note of record is dated in February 2008.  Where VA 
has constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Therefore, on remand, it is necessary 
to obtain complete and current records of VA treatment 
pertinent to the Veteran's claims.

With regard to the Veteran's service connection claims, the 
Board notes that her claims have been denied by the RO 
basically because no current low back disability was shown, 
and because, although there was treatment for knee pain and a 
finding of sciatic neuritis in service, there has been no 
showing of a current chronic right knee or chronic sciatic 
neuritis disabilities.  Service treatment records (STRs) show 
treatment for low back pain, right knee pain, and sciatic 
neuritis.  Moreover, the Veteran is competent to describe the 
symptoms that she experiences.  Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007).  At the hearing conducted 
in August 2009 in the present appeal, the Veteran essentially 
testified that doing PT, running, doing stairs, and wearing a 
flack vest in service caused her low back, knee, and sciatic 
nerve problems.  She testified having low back pain, knee 
pain, and shooting and stabbing pain down her legs since 
service, and that this made it difficult for her to stand, 
walk, go up and down stairs, and that she would sometimes 
limp.  According to post-service reports, a treatment record 
from Blanchfield ACH showed that in July 2006 her list of 
problems included "neuritis sciatic."  In a November 2007 
VA treatment record, the assessment was that the Veteran had 
pain suggestive of SI/lumbar joint pathology in addition to 
degenerative changes to the hip and knee.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The requirement that the 
evidence "indicates" that the veteran's disability "may" be 
associated with the veteran's service-is a low threshold.  
Id.  Thus, the Board concludes that a remand of the Veteran's 
service connection claims are also necessary.  The purpose of 
the remand in this regard is to accord the Veteran a VA 
examination to determine the probable etiology of any 
diagnosed disorders of the low back, right knee, and sciatic 
nerve.  

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain all 
records pertaining to treatment that the 
Veteran may have received at the VA 
facilities in Murfreesboro, Clarksville, 
and Nashville for GERD, eczematoid 
dermatitis and any disabilities of her low 
back, right knee, right hip, sciatic 
nerve, and right shoulder since February 
2008.

2. Once all relevant treatment records are 
associated with the claims folder, afford 
the Veteran appropriate VA examinations to 
(1) evaluate the current severity of her 
various service-connected disabilities, 
including GERD, right hip strain, 
eczematoid dermatitis, and right shoulder 
arthroscopy for superior labral lesion, 
acromioclavicular joint arthrosis, and 
subacromial impingement; and (2) determine 
the nature and probable etiology of any 
current disability of the low back, right 
knee, and sciatic nerve.  The claims 
folder must be made available to the 
examiner(s) in conjunction with the 
examinations, and the examiner(s) should 
acknowledge in the examination reports or 
in an addendum(s) that the claims folder 
was reviewed.  All appropriate tests and 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.

a. With regard to the service-connected 
eczematoid dermatitis, the examiner should 
determine the nature, severity, and extent 
of any dermatitis found.  In particular, 
the examiner should note the percentage of 
the Veteran's entire body affected by this 
disorder, the percentage of her exposed 
body affected by this disorder, and the 
type and frequency of relevant treatment.  

b. With regard to the service-connected 
GERD, the examiner should note all of the 
symptoms and manifestations of the 
Veteran's GERD, including noting whether 
she has epigastric distress, dysphagia, 
pyrosis, regurgitation, or substernal or 
arm or shoulder pain.

c. With regard to the service-connected 
right hip strain and right shoulder 
disability, all indicated tests and 
studies should be performed, including 
range of motion measurements.  All 
symptoms and manifestations should be 
enumerated, to specifically include any 
limitation of motion or instability.  It 
is imperative that the examiner comment on 
the functional limitations caused by pain 
and weakness and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of motion.  
If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation it should be so 
stated.  The examiner should also identify 
the limitation of activity imposed by the 
right hip and right shoulder, viewed in 
relation to the medical history, 
considered from the point of view of the 
Veteran working or seeking work, with a 
full description of the effects of the 
disabilities upon her ordinary activity.

d. The examiner should be asked to opine 
as to whether it is at least as likely as 
not (i.e., to a 50-50 or greater degree of 
probability) that any currently diagnosed 
low back disability is causally related to 
her active military service, or whether 
such a causation or relationship is 
unlikely (i.e., less than a 50 percent 
probability).

e. The examiner should be asked to opine 
as to whether it is at least as likely as 
not (i.e., to a 50-50 or greater degree of 
probability) that any currently diagnosed 
right knee disability is causally related 
to her active military service, or whether 
such a causation or relationship is 
unlikely (i.e., less than a 50 percent 
probability).

f. The examiner should be asked to opine 
as to whether it is at least as likely as 
not (i.e., to a 50-50 or greater degree of 
probability) that any currently diagnosed 
sciatic nerve disability is causally 
related to her active military service, or 
whether such a causation or relationship 
is unlikely (i.e., less than a 50 percent 
probability).

Complete rationale for all opinions given 
should be provided.  

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

3. Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, she and her representative 
should be provided with a Supplemental 
Statement of the Case (SSOC) which 
addresses all evidence submitted, and be 
afforded the appropriate opportunity to 
respond thereto.

No action is required of the Veteran until she is notified by 
the RO/AMC; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of her claims.  38 C.F.R. § 3.655 (2009).  She has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court .  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

